Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/CN2017/083574 (filed 05/09/17).
	The Preliminary Amendment filed 09/24/19 is entered.  Claims 1-4, 6, 7, 9-15, 19, 23, 25-27, 29 and 30 are pending.
	Applicant’s election without traverse of Group I (1-4, 6, 7, 9-15, 19, 23, 30) in the Reply filed 02/24/21 is acknowledged.
	The Drawings filed 09/24/19 are approved by the examiner.
	The IDS filed 11/22/19 has been considered.  An initialed copy accompanies this action.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claims 1-4, 6, 7, 9-15, 19, 23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al 2017/0058152.
Initially, with respect to dependent claim 12, applicant’s discussion of the claim terms “substantially two-dimensional particles” and “substantially three-dimensional particles” at page 6 of the instant specification is noted.
	Hardin discloses oxidation-resistant electrically-conductive metal particles (ORCMP) are disclosed. ORCMPs are comprised of a base-metal core, an oxidation-resistant first shell, and an optional conductive second shell. ORCMPs are low cost alternatives to silver particles in metal fillers for low-temperature, electrically-conductive adhesives. Adhesives including ORCMPs, organic vehicles, and optional conductive metal particles such as silver were formulated to yield conductive films upon curing at low temperatures. Such films can be used in many electronic devices where low-temperature, low cost films are needed (Abstract).  The disclosed ORCMP particles meet the instant limitations regarding the claimed “first particle” in size and shape (i.e. flake with 2-3 microns diameter and 120 nm thickness), and the reference teaches that 
	Although the reference does not exemplify a parallel-aligned embodiment in the inventive examples, the examiner submits that such a design would have been obvious to the skilled artisan as Hardin clearly teaches that such orientation of the ORCMP particles within the adhesive organic matrix can be utilized to tailor the conductivity (0061).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 12, 2021